Citation Nr: 1444415	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

In August 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a March 2013 decision, the Board granted service connection for bilateral shin splints and denied service connection for a skin disorder.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2014, the Court granted a Joint Motion for Partial Remand, vacated the March 2013 Board decision to the extent that it denied entitlement to service connection for a skin disorder, and remanded the case for compliance with the terms of the joint motion.  

The Board has reviewed the Veteran's Virtual VA file and notes that an August 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.

The issue of entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury, claimed as headaches, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the January 2012 personal statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Consistent with the findings of the December 2013 Joint Motion for Partial Remand, a remand is required to obtain a VA medical opinion addressing the relationship, if any, between the Veteran's claimed skin disorder and his military service.  The October 2010 VA examination is inadequate, as the VA examiner failed to comply with the August 2010 Board remand directives by not providing a nexus opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who conducted the October 2010 examination to render an addendum opinion.  If the October 2010 examiner is available, he may conduct a records review and respond to the questions below.  If the October 2010 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for VA skin examination, to be conducted by a qualified examiner.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

Please request that the examiner read the following REASONS FOR REMAND below:

In August 2010, the Board directed that the Veteran be examined for a medical nexus opinion concerning his claimed skin disorder.  Specifically, the Board requested that the examiner opine whether the Veteran's current skin disorder is related to his military service.  The examiner was also directed to refer to the private treatment records and prior diagnoses of record reflecting a skin disorder.  

In response to the August 2010 remand directives, a skin examination was conducted in October 2010.  After physical examination testing, the examiner determined that there were no sun-related lesions visible on the Veteran.  The examiner also noted that there were no identifiable scars.  He concluded that results revealed a normal skin examination.  

Although the examiner determined that there was no evidence of a skin disorder at the October 2010 examination, the examiner failed to discuss the prior diagnoses of a skin disorder in the record and did not provide a nexus opinion on the basis of in-service incurrence.

Because the examiner did not answer the question as requested, a supplemental opinion discussing the etiology of the Veteran's claimed skin disorder is required.  

The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* At the June 2010 Board hearing, the Veteran testified that he began having skin problems during service while serving as a military policeman.  He stated that he was frequently outside on guard duty and exposed to a great deal of sun.  He further added that the sun exposure caused discoloration, which after service, necessitated removal by a dermatologist.  See the June 2010 Board hearing transcript, pages 17-20.  

* Service treatment records reflect the Veteran specifically denied in 1993 and 1995 ever having or having then skin diseases.  Clinical evaluations of his skin at those times were normal.

* After discharge from service, post service treatment records dated December 2005 reflect treatment for a skin disorder.  Specifically, a private physician noted keratoacanthomatous verruca and sebaceous hyperplasia on his chest and face, respectively.  

* At the October 2010 VA examination, the Veteran reported being a military policeman during his military service, which required him to be in the sun for extended periods of time.  He admitted to not having any skin lesions in service, but they appeared approximately one year later.  The Veteran stated that in 2007, a private dermatologist excised a lesion and said it was related to sun exposure.  Physical examination testing of the Veteran revealed no sun-related skin disorders.  The examiner noted that there was no additional testing conducted because there was no evidence of a chronic skin disorder.  The examiner concluded that it was a normal skin exam, no sun-related lesions were present, and no identifiable scars were appreciated.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each skin disorder found, also considering the December 2005 private treatment record reflecting diagnoses of a skin disorders.  For each diagnosis, the examiner must provide an opinion as to whether the Veteran's skin disorder was incurred in service or is otherwise related to service.  The examiner must also specifically consider the Veteran's lay statements regarding any in-service incidents and/or symptoms, as well as any continuous symptoms thereafter. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and the case must be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



